DETAILED ACTION
This action is responsive to the application filed on April 09, 2020.
Claims 1-20 have been examined. Claims 1-20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on April 09, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statements dated April 24, 2020 and February 01, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 8 and 15 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:In claims 1, 8 and 15:
    	“identifying a plurality of single-definition-use flow (SDF) bundles based on a burstization criteria and a chaining criteria, each of the plurality of SDF bundles comprising one of the set of computer instructions; and
  	based on the SDF bundles, transforming the set of computer instructions.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vincent et al. (US Pub. No. 2017/0060579) – Device and Processing Architecture for Instruction Memory Efficiency, Levit-Gurevich et al. (US Pub. No. 2018/0173291) – Apparatus and Method for Improving Power-Performance Using a Software Analysis Routine and Corbal et al. (US Pub. No. 2015/0220345) – Vector Mask Driven Clock Gating for Power Efficiency of a Processor. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Vincent et al. (US Pub. No. 2017/0060579)  	Vincent uses different processor architectures that are evaluated and tracks dependencies required by instructions.  The processors may hold or queue instructions that require output of other instructions until required data and resources are available 

   	Levit-Gurevich et al. (US Pub. No. 2018/0173291)  	Gurevich set forth a method for improving processor power-performance using a binary analyzer routine.  In one example, a processor includes a memory interface to couple to a memory, at least one hardware accelerator circuit, and an execution pipeline including at least fetch, decode, and execute stages, wherein the processor, in response to a hot-spot hardware event indicating presence of a hot-spot sequence, is to switch context to a binary analyzer routine stored in the memory, the binary analyzer routine including instructions that, when fetched, decoded, and executed by the processor, cause the processor to analyze a region in the memory containing the hot-spot sequence, analyze hardware metrics relating to execution of the hot-spot sequence, and generate, based on the analyses, a recommendation for the at least one hardware accelerator circuit to improve at least one of power consumption and performance. However, Gurevich does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 8 and 15.  

   	Corbal et al. (US Pub. No. 2015/0220345)  	Corbal uses a processor having an instruction schedule and dispatch (schedule/dispatch) unit to receive a single instruction multiple data (SIMD) instruction to perform an operation on multiple data elements stored in a storage location indicated by a first source operand.  The instruction schedule/dispatch unit is to determine a first of the data elements that will not be operated to generate a result written to a destination operand based on a second source operand. The processor further includes multiple processing elements coupled to the instruction schedule/dispatch unit to process the data elements of the SIMD instruction in a vector manner, and a power management unit coupled to the instruction schedule/dispatch unit to reduce power consumption of a first of the processing elements configured to process the first data element. However, Corbal does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 8 and 15.  

   	Ronny Krashinsky et al. (“The Vector-Thread Architecture”)  	Krashinsky set forth a vector-thread (VT) architectural paradigm that unifies the vector and multithreaded compute models. The VT abstraction provides the programmer with a control processor and a vector of virtual processors (VPs). The control processor can use vector-fetch commands to broadcast instructions to all the VPs or each VP can use thread-fetches to direct its own control flow. A seamless intermixing of the vector and threaded control mechanisms allows a VT architecture to flexibly and compactly encode application parallelism and locality, and a VT machine 

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192